Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The notice references the following documents which are entered:

Claims of 3/1/22
Specification of 2/16/22
Abstract of 2/16/22
Drawings of 2/16/22

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a multifunctional grooming template comprising: a sheet of transparent, flexible plastic: and an adjustable strap(s), wherein the sheet has a plurality of contours configured to act as guides for cutting a user's hairline and facial hair, wherein the sheet has a plurality of eyebrow stencils configured to assist with filling in and shaping eyebrows, wherein the sheet has at least 5 holes arranged around an outer periphery of the sheet, wherein the strap(s) are configured to be removably attached to the holes, and wherein changing the holes that the strap(s) are attached to allows the sheet to be attached to the user's head in different orientations using the strap(s).
	As the examiner was searching the application, many beard and hair trimming guides and eyebrow stencils (see non-final) were found. Also, many of these guides have adjustable straps so that they can be used hands free (see non-final). However, the examiner could not find any stencil or guide which has multiple holes that the strap could interchangeably be attached to so that the guide could be placed on the head in multiple orientations, and it would not have been obvious to have modified the art of record to have these multiple hole

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/14/22